Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 7, 2015

                                           No. 04-15-00553-CV

                                       IN RE Ruben GONZALEZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On September 4, 2015, relator Ruben Gonzalez filed a petition for a writ of mandamus.
The court has considered relator’s petition, the response and reply of the parties, and has
determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Monica Z. Notzon is ORDERED to vacate the August 25, 2015 Order
Granting Cross-Defendants’ Renewed Motion to Conduct Medical Examination. The writ will
issue only if we are notified that Judge Notzon has not done as directed within fifteen days from
the date of this order.

        It is so ORDERED on October 7, 2015.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CVT-000742-D2, styled Martin Garcia Jr. v. Ruben Gonzalez; Vision
Construction Company, Inc.; Abel Alvarado Casillas; and Premier Eagle Ford Services, Inc., pending in the 111th
Judicial District Court, Webb County, Texas, the Honorable Monica Z. Notzon presiding.